Order entered November 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01354-CV

IN RE BENICA BROWN, INDIVIDUALLY AND D/B/A CONNECTION IT SERVICES,
                              Relators


                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-02375-M

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED.         The Court ORDERS the trial judge, the Honorable Emily

Tobolowsky, Judge of the 298th Judicial District Court, to VACATE her “Order Denying

Defendants’ Motion to Dismiss” and to ENTER an order granting relators’ motion to dismiss.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relators recover their costs of this original proceeding from the real

party in interest.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE